Case 2:21-mc-00002-JRG Document 59 Filed 03/17/21 Page 1 of 3 PageID #: 2747




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 HMD GLOBAL OY,                                   §
                                                  §
        Movant,                                   §
                                                  §           C.A. No. 2:21-mc-00002-JRG
 v.                                               §
                                                  §
 ACACIA RESEARCH CORPORATION,                     §
                                                  §
         Respondent.                              §
                                                  §

              JOINT MOTION TO EXTEND STAY OF ALL DEADLINES

       In the underlying case related to this miscellaneous matter, Cellular Communications

Equipment LLC v. HMD Global Oy, Case No. 2:20-CV-78-JRG (E.D. Texas), Movant HMD

Global Oy (“HMD Global”) and the Plaintiff in the underlying matter, Cellular Communications

Equipment LLC (“CCE”) have jointly filed a motion to extend the stay of all deadlines in order to

facilitate the terms of their Settlement and Patent License Agreement. Accordingly, the parties to

this matter, HMD Global and Respondent, Acacia Research Corporation (“ARC”) (collectively,

the “Parties”), respectfully submit this Joint Motion to Extend Stay of All Deadlines. The Parties

would respectfully inform the Court as follows:

       Based on the Joint Motion filed by HMD Global and CCE requesting an extension of the

stay in the underlying case by fourteen (14) days, the Parties hereby request that the Court also

extend the current stay in this miscellaneous matter for an additional fourteen (14) days. A

proposed order is submitted herewith.
Case 2:21-mc-00002-JRG Document 59 Filed 03/17/21 Page 2 of 3 PageID #: 2748




Dated: March 17, 2021                         Respectfully submitted,

 /s/ Jeffrey R. Bragalone                   /s/ Deron R. Dacus
 Jeffrey R. Bragalone (lead attorney)       Deron R. Dacus
 Texas Bar No. 02855775                     State Bar No. 00790553
                                            The Dacus Firm, P.C.
 BRAGALONE OLEJKO SAAD PC                   821 ESE Loop 323, Suite 430
 2200 Ross Avenue                           Tyler, TX 75701
 Suite 4500W                                +1 (903) 705-1117
 Dallas, TX 75201                           +1 (903) 581-2543 facsimile
 Tel: (214) 785-6670                        ddacus@dacusfirm.com
 Fax: (214) 785-6680
 jbragalone@bosfirm.com                     Matthew S. Warren (California Bar No.
                                            230565)
 ATTORNEYS FOR RESPONDENT                   Jen Kash (California Bar No. 203679)
 ACACIA RESEARCH CORPORATION                Erika Warren (California Bar No. 295570)
                                            Warren Lex LLP
                                            2261 Market Street, No. 606
                                            San Francisco, California 94114
                                            +1 (415) 895-2940
                                            +1 (415) 895-2964 facsimile
                                            20-78@cases.warrenlex.com

                                            ATTORNEYS FOR MOVANT HMD
                                            GLOBAL OY




                                        2
Case 2:21-mc-00002-JRG Document 59 Filed 03/17/21 Page 3 of 3 PageID #: 2749



                               CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(h), (i), I certify that counsel for CCE conferred with counsel

for HMD Global on March 17, 2021 via email exchanges and, as reflected in the body of the

Motion, the Parties agree to the form and substance of the Motion, the Motion is unopposed, and

the parties jointly submit it to the Court.

                                                     /s/ Jeffrey R. Bragalone
                                                     Jeffrey R. Bragalone




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on March 17, 2021.

                                                     /s/ Jeffrey R. Bragalone
                                                     Jeffrey R. Bragalone




                                                3
